Case 2:21-cv-02404-SHL-cgc Document 8 Filed 08/02/21 Page 1 of 2                       PageID 16




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 JOSHUA MALLORY,                                   )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:21-cv-02404-SHL-cgc
                                                   )
 LEGAL CLINIC,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Magistrate Judge Charmiane G. Claxton’s Report and

Recommendation, (ECF No. 7), filed July 12, 2021, granting Plaintiff’s in forma pauperis

application and recommending that the Court dismiss Plaintiff’s Complaint, (ECF No. 1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff has not objected to the Magistrate Judge’s Report and Recommendation. (ECF

No. 7.) The time to do so has expired. The Court has reviewed the Report for clear error and

finds none. Specifically, Plaintiff’s failure to allege how the Legal Clinic was acting under color

of state law and what specific actions it took to deprive him of his right dooms this Complaint.
Case 2:21-cv-02404-SHL-cgc Document 8 Filed 08/02/21 Page 2 of 2           PageID 17




Therefore, the Court ADOPTS the Magistrate Judge’s Report and DISMISSES the Complaint

without prejudice.



       IT IS SO ORDERED, this 2nd day of August, 2021.

                                               s/ Sheryl H. Lipman
                                               SHERYL H. LIPMAN
                                               UNITED STATES DISTRICT JUDGE




                                           2
